DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 11 and 15 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to receiving plurality of message data (e.g. transaction data), analyze the received data to generate network nodes (e.g. clustering of received messages based upon certain pattern or relationship), identify a hotspot in the generated network nodes and compile characteristics about the hotspot; get a feedback (e.g. opinion) about the identified hotspot, generate (calculate) a confidence score for the first (identified) hotspot and present the calculated confidence score on the network graph, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites a primary device receiving data, analyze the received data to identify a hot spot (e.g. data of concern), calculate a confidence score for the hotspot, and outputting (displaying, printing) the confidence score on a secondary device. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of a processor, a computer-readable storage medium, a pattern detector to perform the recited steps for calculating a confidence score for a determined hotspot, and outputting the calculated confidence score amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here).
SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.
For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 4, 13 and 18, these claims recite limitations that further define the same abstract idea of changing value of a parameter (e.g. change value of a multiplier (aka weighting factor)) to change the value of the calculated score, , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 2 – 3, 5 – 10, 12 – 13 and 16 - 20, these claims recite limitations that further define the same abstract idea of what will information will be outputted, field of use for the claimed invention, what parameters will be considers for calculating risk scores These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Gerard et al. US Publication 2016/0217470 in view of Jha et al. published article “Fraud detection and prevention by using big data analytics”, Kamma US Publication 2019/0236645 and DeepLizard YouTube video “Training a Neural Network explained”.

Regarding claims 1, 11 and 15, Gerard teaches a computer-implemented system and method for enhancing fraud detection based on transactions at potentially compromised location [Gerard, 0004] comprising: 
a processor (Gerard, the method if implemented using a fraud location analyzing computer device in communication with a memory) [Gerard, 0004]; and 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which (Gerard, at least one non-transitory computer-readable storage media having computer-executable instructions) [Gerard, 0006], when executed by the processor, are configured to cause the processor for: 
receiving, by a processor, input data, wherein the input data includes a plurality of messages, each message containing a set of message data (Gerard, each transaction includes at least a payment account identifier, a transaction location, and a transaction date and time) [Gerard, 0062]; 
Gerard does not explicitly teach generating a network graph. However, Jha teaches Haoyi et al. [10] proposed Health care fraud detection based on the faithfulness of doctors depending on health care records. Weighted Hyperlink-Induced Topic Search (HITS) with frequent pattern mining technique is used to detect fraud in the health care sector. Graph Mining with frequent pattern (GM-FP) is used to analyze the behavior of each and every patient and formulate patient-doctor graph network graph. In the proposed approach three sequences of activities are performed which include sequencing healthcare record, reliability learning of doctors, pattern recognition of frequent health care records and outlier detection with a coherent model. [Jha, page 270].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Gerard by adopting teachings of Jha to recognize a transaction pattern to detect abnormal order and learn the trustworthiness of the user. 
Gerard in view of Jha teaches system and method further comprising:
generating, by a pattern detector, an based on the plurality of messages, a network graph (Health care fraud detection based on the faithfulness of doctors depending on health care records. Weighted Hyperlink-Induced Topic Search (HITS) with frequent pattern mining technique is used to detect fraud in the health care sector. Graph Mining with frequent pattern (GM-FP) is used to analyze the behavior of each and every patient and formulate patient-doctor graph network graph) [Jha, page 270]; 
identifying, in the network graph, a first hotspot (Jha, proposed Graph Mining with Frequent Pattern (GM-FP) is used to recognize the healthcare record pattern (transaction related pattern) to detect abnormal order and learn the trustworthiness of doctors (users).) [Jha, page 272]; 
Gerard in view of Jha does not explicitly recite to receive use feedback. However, Kamma teaches system and method of a scoring system wherein a scoring algorithm may be applied for each entry in the training dataset to obtain a first score [0076]. At 406, one or more scores may be received from a user for one or more entries in the training dataset. For example, the training dataset that is scored by a first scoring algorithm may also be provided to a user. The user may score one or more entries in the training dataset, and the user provided scores may be received at 406. In one embodiment, the scoring system 102 in FIG. 1 may receive one or more scores from a user via the feedback device 104 in FIG. 1 for one or more entries in the training dataset.[Kamma, 0077].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Gerard in view of Jha by adopting teachings of Kamma to train a neural network system to analyze transactions and provide reliable recommendation(s).
Gerard in view of Jha and Kamma teaches system and method further comprising:
compiling a set of hotspot characteristics for the first hotspot (the training dataset that is scored by a first scoring algorithm may also be provided to a user) [Kamma, 0077]; 
receiving, in response to identifying the first hotspot, a first user feedback (Kamma, the scoring system may receive one or more scores from user) [Kamma, 0077]; 
generating, by a learning model, a hotspot confidence score for the first hotspot (Gerard, FLA computer calculates a confidence score for each transaction location) [Gerard, 0062]; and 
Gerard in view of Jha and Gamma does not explicitly teach outputting a confidence score and network graph. However, DeepLizard teaches outputting scores nodes of a graph to the user along with confidence score [DeepLearning, page 5].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Gerard in view of Jha and Kamma by adopting teachings of DeepLizard to help the user pictorially review the results.
Gerard in view of Jha, Kamma and DeepLizard teaches system and method further comprising:
outputting, by a network interface, the hotspot confidence score and the network graph [DeepLizard, page 5].

Regarding claims 2, 12 and 16, . The method of claim 1, wherein the hotspot confidence score is based on a weight [DeepLearning, page 5] for each of the network graph, the set of hotspot characteristics, and the first user feedback (Kamma, receive first user feedback; rescore training dataset; create or update deep learning model) [Kamma, Fig. 4 and associated disclosure].

Regarding claims 3, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein said each weight is determined by the learning model [DeepLizard, page 3].

Regarding claims 4, 13 and 18, Gerard in view of Jha, Kamma and DeepLizard teaches system and method further comprising: 
updating, based on the first user feedback, the learning model (Kamma, receive first user feedback; rescore training dataset; create or update deep learning model) [Kamma, Fig. 4 and associated disclosure]; and 
wherein generating the hotspot confidence score is in response to updating the learning model (Kamma, obtain digital media data (transaction data) for near real-time scoring, score incoming digital media data (score incoming transaction data)) [Kamma, Fig. 4 and associated disclosure].

Regarding claims 5 and 14, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein the network graph is configured to display relationships between one or more nodes in the network graph [DeepLizard, page 3].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claim 6, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein the first hotspot is a first node of the one or more nodes [Gerard, Fig. 6 and associated disclosure].

    PNG
    media_image2.png
    272
    617
    media_image2.png
    Greyscale


Regarding claims 7, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein the input data includes configuration criteria, wherein the configuration criteria are configured to identify data patterns to detect in the network graph (Kamma, At 404, a first scoring algorithm may be applied for each entry in the training dataset to obtain a first score. For example, the scoring system 102 in FIG. 1 may apply a first scoring algorithm to obtain a first score for each entry in the training dataset.) [Kamma, 0076].

Regarding claim 8, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein each message includes a financial transaction (Gerard, receive a plurality of transaction data from plurality of transactions conducted at plurality of transaction locations; for each transaction location, determine a plurality of payment accounts that transacted with the transaction location) [Gerard, Fig. 7 and associated disclosure].

Regarding claim 9, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein the set of data includes at least one of a source account, a destination account, a first associated party, an amount, a source location, a destination location, and a transaction time (Gerard, for each transaction location, determine a plurality of payment accounts that transacted with the transaction location) [Gerard, Fig. 7 and associated disclosure].

Regarding claim 10, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein each message includes an insurance claim [DeepLizard, page 3].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 17, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein the first user feedback includes hiding a second node of the network graph (Jha, Fraudulent activities are critical concerns to many entities such as the retail division, banking, and public sector establishments. These dishonest activities led to a financial loss to an organization. over the years many techniques were developed to analyze and detect fraud. Saad Mohamed Ali et al. [2] have proposed anomaly detection system based on k-mean clustering algorithm and Sequential Minimal optimization (SMo) to detect online network anomaly. The detector system does its tasks with accuracy. A genetic search algorithm is proposed to remove irrelevant features from the dataset before clustering. A supervised algorithm Sequential Minimal Optimization (SMO) selected to improve the quality of detection. The overall process is shown in Fig 2.) [Jha, page 271].

Regarding claim 19, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein the second node is noise in the second graph (Jha, Fraudulent activities are critical concerns to many entities such as the retail division, banking, and public sector establishments. These dishonest activities led to a financial loss to an organization. over the years many techniques were developed to analyze and detect fraud. Saad Mohamed Ali et al. [2] have proposed anomaly detection system based on k-mean clustering algorithm and Sequential Minimal optimization (SMo) to detect online network anomaly. The detector system does its tasks with accuracy. A genetic search algorithm is proposed to remove irrelevant features from the dataset before clustering. A supervised algorithm Sequential Minimal Optimization (SMO) selected to improve the quality of detection. The overall process is shown in Fig 2.) [Jha, page 271].

Regarding claim 20, Gerard in view of Jha, Kamma and DeepLizard teaches system and method, wherein the first user feedback is validated by a second user (Kamma, receive a second user feedback; update deep learning model) [Kamma, Fig. 4 and associated disclosure].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


August 19, 2022